Title: From George Washington to Thomas McKean, 17 August 1781
From: Washington, George
To: McKean, Thomas


                        
                            (Private)
                            Sir,
                            Dobbss ferry Augt 17th 1781
                        
                        I have received, and do sincerely thank you, for the several articles of important intelligence contained in
                            your private letter of the 12th—the continuation of such confidential communications will be highly pleasing to me and may
                            be exceedingly beneficial, considered in a public point of view, as circumstances (well authenticated) should influence
                            measures as certainly as causes produce effects.
                        Mr Morris who will do me the honor to hand this letter to you, can inform you of our situation—our
                            prospects—and designs—so much better than I can do in the compass of a letter, that I shall do no more at this time than
                            to assure you, that with the greatest esteem & respect I am Sir Yr most Obedt & Oblig’d
                            Servt
                        
                        
                            Go: Washington
                        
                    